                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                          Case No. 19-cv-02024-SI
                                   8                    Plaintiff,
                                                                                            ORDER DISMISSING CASE FOR
                                   9             v.                                         FAILURE TO PROSECUTE
                                  10     CITY OF BERKELEY, et al.,                          Re: Dkt. No. 31
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On October 28, 2019, this Court issued an Order to Show Cause because plaintiff failed to

                                  14   file an amended pleading by October 18, 2019 – the deadline set in this Court’s July 23, 2019 order.

                                  15   The October 28, 2019 Order to Show Cause stated that if plaintiff failed to file an amended pleading

                                  16   or otherwise provide good cause before November 4, 2019 the action would be dismissed without

                                  17   prejudice for failure to prosecute. November 4, 2019 has come and gone and the Court has not

                                  18   received any communication from plaintiff or other indication that plaintiff intends to prosecute this

                                  19   action. As such, the case is dismissed without prejudice for failure to prosecute.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 5, 2019

                                  23

                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
